DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 4-5, 8, 11, 14, 16 and 19 (Currently Amended)
Claims 1-3, 6-7, 9-10, 12-13, 15, 17-18 and 20 (Original)

Drawings Objection
The drawing(s) is/are objected to under 37 CFR 1.83(a) because of “bus 14”, Fig. 1 and 2 that should be changed to match with the application specification.
The “bus 14” should be -- bus circuit 14 
Accordingly, Fig. 3 and 4 should be changed, where applicable.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, lines 1-4, the recitation “a bus including a first payload, … the bus” fails to particularly point out and distinctly claim the subject matter because per bus definition, a bus can’t include device(s), but a bus “including connection to or being attached to device(s) or unit(s) or module(s)”. In addition, according to Fig. 1 and 2 of the application, there are “bus 14” and another “bus” attached to 20, 28 and 32.  Therefore, claim 1 recitation is indefinite. For the purpose of examination, the examiner interprets the above recitation as “a bus circuit including a first payload, … the bus circuit” (according to the application specification)
Claims 2-11 inherit the deficiencies noted above and are thus, rejected under the same basis.
Regarding claim 12, lines 1-2, the recitation “a bus that includes a first payload …” fails to particularly point out and distinctly claim the subject matter because per bus definition, a bus can’t include device(s), but a bus “including connection to or being attached to device(s) or unit(s) or module(s)”. In addition, according to Fig. 1 and 2 of the application, there are “bus 14” and another “bus” attached to 20, 28 and 32. Therefore, claim 12 recitation is indefinite. For the purpose of examination, the examiner interprets the above recitation as “a bus circuit that includes a first payload …” (according to the application specification). 
Claims 13-19 inherit the deficiencies noted above and are thus, rejected under the same basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407) 

Regarding claim 1, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D ([0023], lines 4-7), an electrical power system for a spacecraft ([0001]), the electrical power system comprising:
a bus circuit (252+262+104+204+206+214+114 and associated components of Fig. 1B and 1D to provide power to low voltage loads 252 and 262; [0023], lines 6-7) including a first payload (252+262), a solar array (104+204), a first battery (206), and a battery charge management unit (214+114; [0019]; 214 between 206 and 204) coupled between the first battery (206) and the solar array (104+204); and 
a payload module (152+162+106 and associated components of Fig. 1A and 1C to provide power to high voltage loads 152 and 162; [0023], lines 4-5) that is carried by the spacecraft, the payload module including a second payload (152+162, Fig. 1A and 1C) and a second battery (106) that is removably couplable to the battery charge management unit (214+114; [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the rechargeable second battery is removably coupled to a battery charge management unit for easy replacement and/or maintenance) of the bus circuit.
Regarding claim 8, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 1, wherein the bus includes a solar array management unit (112+212; [0019]; 112 between 104 and 114; 212 between 204 and 214) coupled between the solar array (104+204) and the battery charge management unit (114+214).
Regarding claim 9, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 8, wherein the payload module (152+162+106 and associated components of Fig. 1A and 1C to provide power to high voltage loads 152 and 162; [0023], lines 4-5) includes a secondary battery charge management unit (114; [0019]) that is removably couplable to the solar array management unit (112+212; [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the secondary battery charge management unit is removably couplable to the solar array management unit for easy replacement and/or maintenance.
Regarding claim 11, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 1, wherein each of the first battery (206) and the second battery (106) are coupled to a corresponding voltage control unit (included in 214, 114 respectively) and a corresponding power distribution unit (250+260, 150+160 respectively).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407), as applied above in claim 1, and further in view of Yukawa (U.S. 2016/0290304)
Regarding claim 2, Rozman teaches in Fig. 1A-1D ([0023]), the electrical power system according to claim 1, wherein the electrical power system has a sunlight power mode ([0025], lines 5-6; [0033], lines 5-6) in which the solar array (104+204) is operable to power the first payload (252+262) and the second payload (152+162) while the first battery (206) and the second battery (106) are charged ([0025], lines 11-12 and 14-17; [0033], lines 11-12 and 15-17), and an eclipse power mode ([0025], lines 7-8; [0033], lines 7-8) in which the first battery  (206, Fig. 1B) is operable to power the first payload (252+262, Fig. 1B and 1D) and the second battery (106, Fig. 1A) is operable to power the second payload (152+162, Fig. 1A and 1C) from the bus ([0023], lines 4-7).
	Rozman does not explicitly teach (the first battery is operable to power the first payload and the second battery is operable to power the second payload) independently.
Yukawa (U.S. 2016/0290304) teaches in Fig. 1 the first battery (15) is operable to power the first payload (31) and the second battery (11) is operable to power the second payload (29) independently (30 off). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first battery is operable to power the first payload and the second battery is operable to power the second payload independently of Yukawa into Rozman as a design choice.
Regarding claim 3, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 2, in view of Yukawa, wherein the second battery (106) is operable to supply current to the second payload (152+162) when in view of the sun ([0025], lines 5-8 and last 9 lines).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407), as applied above in claim 1, in view of Choi (U.S. 2017/0054303).
Regarding claim 4, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 1. Rozman does not explicitly teach wherein the second battery (106) is configured to discharge current at a higher rate as compared with the first battery (206).
Choi (U.S. 2017/0054303) teaches in Fig. 1 or 2, the second battery (120) is configured to discharge current at a higher rate ([0016] [0034) as compared with the first battery (110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second battery is configured to discharge current at a higher rate as compared with the first battery of Choi into Rozman, to provide a high capacity battery and high output battery that can be charged/discharged at higher speed compared to high capacity battery.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407), as applied above in claim 1, in view of Villanueva (U.S. 2020/0339010).
Regarding claim 5, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 1, wherein the payload module includes a payload module thermal management system that is independent from a spacecraft thermal management system for the bus.
Villanueva (U.S. 2020/0339010) teaches in Fig. 3B and 5A, the aircraft first battery (110+112, battery and battery electronics) and second battery (110+112, battery and battery electronics); the payload module includes a payload module thermal management system that is independent from an aircraft thermal management system for the bus ([0106], separated heat sinks, cooled separately). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payload module includes a payload module thermal management system that is independent from a spacecraft thermal management system for the bus of Villanueva into Rozman, in order to dissipate heat more efficiently.
Regarding claim 6, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 5, in view of Villanueva, wherein the payload module thermal management system includes a heat sink ([0106]; Villanueva)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407) and Villanueva (U.S. 2020/0339010), as applied above in claim 6, in view of Nayak (U.S. 2020/0328487).
Regarding claim 7, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 6, in view of Villanueva. The combination does not explicitly teach wherein the heat sink includes a phase change material.
Nayak (U.S. 2020/0328487) teaches the heat sink includes a phase change material ([0039] to dissipate heat from battery to heat sink and as a barrier for heat transfer from heat sink to the battery or directional thermal management). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat sink includes a phase change material of Nayak into Rozman in view of Villanueva, in order to provide directional thermal management ([0039]; Nayak).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407), as applied above in claim 9, in view of Chung (WO 2021206242 A1).
Regarding claim 10, Rozman teaches in Fig. 1A-1D, the electrical power system according to claim 9. Rozman does not explicitly teach wherein the payload module is operable for power testing independently from the bus when the payload module is uncoupled from the bus.
Chung (WO 2021206242 A1) teaches the payload module is operable for power testing independently (paragraph 2 of disclosure/tech problem) from the bus when the payload module is uncoupled from the bus (abstract, lines 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the payload module is operable for power testing independently from the bus when the payload module is uncoupled from the bus of Chung into Rozman, in order to provide a modular power device for easy replacement and maintenance.

Claims 12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407), in view of Choi (U.S. 2017/0054303).
Regarding claim 12, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D ([0023], lines 4-7), a method of arranging an electrical power system for a spacecraft ([0001]), the method comprising:
coupling a battery charge management unit (214+114; [0019]; 214 between 206 and 204) between a first battery (206) and a solar array (104+204) in a bus circuit (252+262+104+204+206+214+114 and associated components of Fig. 1B and 1D to provide power to low voltage loads 252 and 262; [0023], lines 6-7) that includes a first payload (252+262); and
removably coupling a second battery (106) of a payload module (152+162+106 and associated components of Fig. 1A and 1C to provide power to high voltage loads 152 and 162; [0023], lines 4-5) to the battery charge management unit (214+114; [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the rechargeable second battery is removably coupled to a battery charge management unit for easy replacement and/or maintenance), the payload module being configured to be carried by the spacecraft ([0001]) and including a second payload (152+162, Fig. 1A and 1C).
Rozman does not explicitly teach a second payload having a higher current discharge rate as compared with the first payload.
Choi (U.S. 2017/0054303) teaches in Fig. 1 or 2, the second battery (120) is configured to discharge current at a higher rate ([0016] [0034) as compared with the first battery (110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second battery is configured to discharge current at a higher rate as compared with the first battery of Choi into Rozman, provide a high capacity battery and high output battery that can be charged/discharged at higher speed compared to high capacity battery.
Regarding claim 14, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 12, further comprising: coupling a solar array management unit (112+212; [0019]; 112 between 114 and 114) between the solar array (104+204) and the battery charge management unit (114+214) in the bus; and removably coupling a secondary battery charge management unit (114; [0019]) of the payload module (152+162+106 and associated components of Fig. 1A and 1C to provide power to high voltage loads 152 and 162; [0023], lines 4-5) to the solar array management unit (112+212; [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the secondary battery charge management unit is removably couplable to the solar array management unit for easy replacement and/or maintenance.
Regarding claim 16, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 12 further comprising selecting a size of the solar array (corresponding size of each 204 and 104; in which 204 selected to power 252+262, Fig. 1B and 1D; and 104 selected to power 152+162, Fig. 1A and 1C) to power the first payload (252+262, Fig. 1B and 1D) and the second payload (152+162, Fig. 1A and 1C) during a sunlight power mode ([0025], lines 5-6; [0033], lines 5-6) of the electrical power system.
Regarding claim 17, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 16 further comprising:
sizing the first battery (206, Fig. 1B) (or 110, Fig. 1 or 2; [0031] [0033]; Choi) to be charged ([0033], lines 11-12 and 15-17) during the sunlight power mode ([0033], lines 5-6) and power the first payload (252+262, Fig. 1B and 1D) during an eclipse power mode ([0033], lines 7-8);
sizing the second battery (106, Fig. 1A) (or 120, Fig. 1 or 2; [0032] [0033]; Choi) to be charged ([0025], lines 11-12 and 14-17) during the sunlight power mode ([0025], lines 5-6) and power the second payload (152+162, Fig. 1A and 1C) during the eclipse power mode ([0025], lines 7-8) or during the sunlight power mode ([0025], lines 5-6); 
selecting a battery cell type ([0023], lines 14-15, 106 includes lithium-ion) (or [0035]; Choi) for each of the first battery (206) (or 110, Fig. 1 or 2; [0031]; Choi) and the second battery (106) (or 120, Fig. 1 or 2; [0032]; Choi); and sizing the first battery and the second battery based on a minimum storage capacity ([0033]; Choi) of the battery cell type ([0035]; Choi) for each of the first battery (206) and the second battery (106).
Regarding claim 18, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 17 further comprising at least one of: resizing the first battery (206, Fig. 1B) (or 110, Fig. 1 or 2; [0031] [0033]; Choi) until the first battery is configured to be charged ([0033], lines 11-12 and 15-17) during the sunlight power mode ([0033], lines 5-6)  and power the first payload (252+262, Fig. 1B and 1D) during the eclipse power mode ([0033], lines 7-8); or resizing the second battery (106, Fig. 1A) (or 120, Fig. 1 or 2; [0032] [0033]; Choi) until the second battery is configured to be charged ([0025], lines 11-12 and 14-17) during the sunlight power mode ([0025], lines 5-6) and power the second payload (152+162, Fig. 1A and 1C) during the eclipse power mode ([0025], lines 7-8) or during the sunlight power mode ([0025], lines 5-6).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407) and Choi (U.S. 2017/0054303), as applied above in claim 12, in view of Villanueva (U.S. 2020/0339010).
Regarding claim 13, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 12. The combination does not explicitly teach further comprising arranging a payload module thermal management unit in the payload module independently from a spacecraft thermal management unit of the bus.
Villanueva (U.S. 2020/0339010) teaches in Fig. 3B and 5A, the aircraft first battery (110+112, battery and battery electronics) and second battery (110+112, battery and battery electronics); arranging a payload module thermal management unit in the payload module independently from a spacecraft thermal management unit of the bus ([0106], separated heat sinks, cooled separately). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate arranging a payload module thermal management unit in the payload module independently from a spacecraft thermal management unit of the bus of Villanueva into Rozman, in view of Choi, in order to dissipate heat more efficiently.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407) and Choi (U.S. 2017/0054303), as applied above in claim 14, in view of Chung (WO 2021206242 A1).
Regarding claim 15, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 14. The combination does not explicitly teach further comprising: decoupling the payload module from the bus; and power testing the payload module and the bus independently relative to each other.
Chung (WO 2021206242 A1) teaches decoupling the payload module from the bus (abstract, lines 4-5); and power testing the payload module and the bus independently relative to each other (paragraph 2 of disclosure/tech problem). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate decoupling the payload module from the bus; and power testing the payload module and the bus independently relative to each other of Chung into Rozman, in order to provide a modular power device for easy replacement and maintenance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407) and Choi (U.S. 2017/0054303), as applied above in claim 14, in view of Dowler (U.S. 2021/0313830).
Regarding claim 19, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D, in view of Choi, the method according to claim 12, further comprising ensuring reliability of the electrical power system by one of: selecting a number of components to reduce the number of components susceptible to failure; or selecting the number of components to increase the number of components susceptible to failure whereby the reliability of the electrical power system is maintained if one of the number of components is in a failure mode.
Dowler (U.S. 2021/0313830) teaches ensuring reliability of the electrical power system ([0007]; abstract) by one of: selecting a number of components to reduce the number of components susceptible to failure; or selecting the number of components to increase the number of components susceptible to failure whereby the reliability of the electrical power system is maintained if one of the number of components is in a failure mode ([0007]; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ensuring reliability of the electrical power system by one of: selecting a number of components to reduce the number of components susceptible to failure; or selecting the number of components to increase the number of components susceptible to failure whereby the reliability of the electrical power system is maintained if one of the number of components is in a failure mode of Dowler into Rozman, in view of Choi, in order to provide a self-reconfigurable modular electrical system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman (U.S. 2018/0244407), in view of Choi (U.S. 2017/0054303) and further in view of Villanueva (U.S. 2020/0339010).
Regarding claim 20, Rozman (U.S. 2018/0244407) teaches in Fig. 1A-1D ([0023], lines 4-7), a method of operating a spacecraft using an electrical power system ([0001]), the method comprising: powering a low-voltage payload (252+262, Fig. 1B and 1D) of the spacecraft and a high-voltage payload (152+162, Fig. 1A and 1C) of a payload module (152+162+106 and associated components of Fig. 1A and 1C to provide power to high voltage loads 152 and 162; [0023], lines 4-5) carried by the spacecraft using a solar array (104+204) during a sunlight power mode ([0025], lines 5-6; [0033], lines 5-6); charging ([0025], lines 11-12 and 14-17; [0033], lines 11-12 and 15-17) a first battery (206) of the spacecraft and a second battery (106) of the payload module during the sunlight power mode using a battery charge management unit (214+114; [0019]) for the spacecraft; powering the low-voltage payload (252+262, Fig. 1B and 1D) using the first battery (206, Fig. 1B) during an eclipse power mode ([0025], lines 7-8; [0033], lines 7-8); powering the high-voltage payload (152+162, Fig. 1A and 1C) using the second battery (106, Fig. 1A) during the eclipse power mode ([0025], lines 7-8; [0033], lines 7-8) or in sunlight ([0025], lines 5-6; [0033], lines 5-6).
Rozman does not explicitly teach a low-discharge payload; a low rate discharge battery; a high-discharge payload; a high rate discharge battery.
Choi (U.S. 2017/0054303) teaches in Fig. 1 or 2 ([0016] [0034]), a low rate discharge battery (110 for a low discharge payload); a high rate discharge battery (120 for a high discharge payload). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a low rate discharge battery and a high rate discharge battery of Choi into Rozman, in order to provide a high capacity battery and high output battery that can be charged/discharged at higher speed compared to high capacity battery with low rate discharge.
Rozman does not explicitly teach does not explicitly teach managing thermal characteristics of the payload module using a payload module thermal management system of the payload module (that is coupled to the high rate discharge battery) and separate from a spacecraft thermal management system for the spacecraft.
Villanueva (U.S. 2020/0339010) teaches in Fig. 3B and 5A, the aircraft first battery (110+112, battery and battery electronics) and second battery (110+112, battery and battery electronics); managing thermal characteristics of the payload module using a payload module thermal management system of the payload module and separate from a spacecraft thermal management system for the spacecraft ([0106], separated heat sinks, cooled separately). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate managing thermal characteristics of the payload module using a payload module thermal management system of the payload module and separate from a spacecraft thermal management system for the spacecraft of Villanueva into Rozman, in view of Choi, in order to dissipate heat more efficiently.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2019/0092257, U.S. 2019/0363406, U.S. 2019/0288351, U.S. 2015/0037648 and U.S. 2014/0079978.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 1, 2022